—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered June 23, 1994, convicting him of murder in the second degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his identity as one of the robbers beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Caballero, 177 AD2d 496). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s Sandoval ruling was not an improvident exercise of discretion (see, People v Lopez, 220 AD2d 831; People v Bonnette, 216 AD2d 479).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.